ORDER
FRANK FORD, III of BROWNS MILLS, who was admitted to the bar of this State in 1986, having been ordered to show cause why he should not be disbarred or otherwise disciplined based on the report of the Disciplinary Review Board that recommended a two-year prospective suspension as reciprocal discipline for his misconduct in the Virgin Islands;
And respondent having failed to appear on the return date of the Order to Show Cause;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted, and FRANK FORD, III is hereby suspended for two years, effective January 6, 1992, and until the further Order of the Court; and it is further
ORDERED that FRANK FORD, III be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.